Citation Nr: 1550035	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  12-33 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, anxiety, bipolar disorder, and schizophrenia.


REPRESENTATION

Veteran is represented by:  National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1978.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issues of entitlement to service connection for a bilateral knee disorder and a psychiatric disorder are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claims of entitlement to service connection for a bilateral knee disorder and a psychiatric disorder were denied in a May 2003 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.

2.  Evidence received since the May 2003 rating decision relates to unestablished facts regarding the Veteran's claims of entitlement to service connection for a bilateral knee disorder and a psychiatric disorder and raises a reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral knee disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2000, the Veteran submitted a claim of entitlement to service connection for a bilateral knee disorder, and in March 2002, he submitted a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, and schizophrenia.  Both claims were denied in a May 2003 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via a May 2003 letter, he did not perfect an appeal.  As such, the May 2003 rating decision is final.  See 38 U.S.C.A. § 5107.

In September 2009, the Veteran submitted a claim to reopen the issues of entitlement to service connection for a bilateral knee disorder and a psychiatric disorder, which were denied in a January 2010 rating decision.  See Butler v. Brown, 9 Vet. App. 167, 171 (1996).

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


I.  Claim to Reopen Service Connection for a Bilateral Knee Disorder

At the time of the May 2003 rating decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records from May 2000 through August 2002, and the Veteran's statements in which he asserted that a current bilateral knee disorder was caused by in-service parachute jumps.  The RO denied the Veteran's claim because the evidence of record did not show a currently diagnosed knee disability.  Since the May 2003 rating decision, the substantive evidence of record includes updated VA and private treatment records and a June 2012 VA examination report showing a current diagnosis of osteoarthritis of both knees.  

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  Additionally, as the new evidence contains a current diagnosis of a bilateral knee disorder, the Board finds that this evidence is material.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010) (holding that the threshold for reopening a claim does not require a veteran to present evidence as to each previously unproven element of a claim, but merely new and material evidence as to at least one of the bases of the prior denial).  Because the Veteran has submitted both new and material evidence, the claim of entitlement to service connection for a bilateral knee disorder is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.


II.  Claim to Reopen Service Connection for a Psychiatric Disorder

At the time of the May 2003 rating decision, the substantive evidence of record consisted of the Veteran's service treatment records, VA treatment records from May 2000 through August 2002, and the Veteran's statements regarding allegedly stressful in-service events, which included witnessing a fellow service member sustain injuries during a parachute jump, having his honor guard orders canceled following a motor vehicle accident, and being threatened with prison for possession of marijuana.  The RO denied the Veteran's claim because the evidence of record did not show a nexus between a currently diagnosed psychiatric disorder and service.  Since the May 2003 rating decision, the evidence of record includes the Veteran's service personnel records, written statements and oral testimony regarding an alleged in-service personal assault, and updated VA treatment records showing that the Veteran discussed the alleged in-service personal assault and attended a men's sexual trauma psychoeducational group.

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  Additionally, as the new evidence relates to in-service events which allegedly caused a current psychiatric disorder, the Board finds that this evidence is material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that for the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed).  Because the Veteran has submitted both new and material evidence, the claim of entitlement to service connection for a psychiatric disorder is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; see also Shade, 24 Vet. App. at 117-120.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to that extent only, the appeal is granted.


REMAND

In July 2004, the Veteran submitted a signed authorization and consent to release information in which he indicated that he received treatment from Willmar Regional Treatment Center in Willmar, Minnesota; from St. Cloud Hospital in St. Cloud, Minnesota; and from Rice County District One Hospital in Faribault, Minnesota.  However, the record does not show that the RO attempted to obtain records of such treatment.  Accordingly, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's private treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 3.159(c) (2015).  

With respect to the Veteran's service connection claim for a bilateral knee disorder, the Veteran asserts that a current bilateral knee disorder was caused by parachute landings and/or running during service.  Service personnel records confirm that the Veteran completed Army Airborne training and received a parachutist badge.  Additionally, a May 1978 report of medical history indicates that prior to discharge, the Veteran reported a history of right knee pain when running and answered affirmatively when asked if he experienced "trick" or locked knees.  

During a June 2015 hearing before the Board, the Veteran testified that he experienced continuous bilateral knee pain since service; however, he did not seek treatment until approximately 12 years after discharge.  He also stated that he received post-service treatment for knee pain while he was incarcerated and underwent knee surgery at a private treatment facility in St. Cloud, Minnesota.  The Veteran further testified that he did not submit records of such treatment because he was not sure what types of records VA was requesting.  Accordingly, on remand, the RO must afford the Veteran another opportunity to identify any post-service treatment providers and attempt to obtain records of such treatment.

A review of the Veteran's claims file reveals that the earliest record of treatment is a VA treatment record dated December 1999, which shows a history of arthritis in both knees and a right knee scar, status post right knee arthroscopy.  Thereafter, VA treatment records show continued diagnoses of bilateral arthritis of the knees.

During a June 2012 VA examination, the Veteran reported injuring his right knee while playing basketball in 2008, for which he underwent surgery and physical therapy.  The Veteran also reported working as a cement finisher and a laborer after service.  The examiner noted that the Veteran's separation examination was negative for problems relating to the knee.  The diagnosis was mild bilateral osteoarthritis of both knees, right slightly worse than left.  The examiner opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury," and provided the following rationale:
	
[The] Vet[eran] was a laborer and cement finisher.  He was able to play basketball in prison in 2008.  He injured his knee in 2008 while in prison playing basketball. Separation Report of Physical Examination was negative for problems referable to the knees.  There is no supporting medical evidence for his claim that he developed a chronic knee condition as a result of his brief military service.
 
The Board finds that the June 2012 VA examiner's opinion is inadequate because it is not supported by the evidence of record.  The examiner indicates that the earliest record of knee pain was in 2008; however, the record shows complaints of knee pain and locking prior to the Veteran's discharge from active duty and a diagnosis of bilateral arthritis of the knees rendered sometime before December 1999.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  As such, the Board finds that a remand is necessary in order to provide the Veteran with another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

With regard to the Veteran's service connection claim for a psychiatric disorder, the Veteran has not received a VA examination, nor has the RO obtained a medical opinion as to whether the record contains any "markers" or indicators of a personal assault.  See Gallegos v. Peake, 22 Vet. App. 329, 332 (2008).  Generally, a VA examination is necessary prior to a final adjudication of a claim when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record includes diagnoses of depression, personality disorder with antisocial features, bipolar disorder, schizoaffective disorder, and various substance abuse disorders.  With respect to an in-service event or injury, the Veteran asserts that when he was about 17 years old, he was the victim of a personal assault by a non-commissioned officer during basic training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay testimony is competent evidence as to factual matters within the realm of the witness's personal knowledge).  Service personnel records indicate that the Veteran had three periods of absence without leave (AWOL) and was charged with possession of marijuana, for which he was ultimately discharged.  Thereafter, the record shows a long history of substance abuse, incarceration, homelessness, and mental health treatment.  See 38 C.F.R. § 3.304(f)(5) (evidence of behavioral changes following an alleged assault, such as requests to transfer, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of anxiety and depression without an identifiable cause, may constitute credible supporting evidence of an in-service personal assault).  VA treatment records also indicate that the Veteran discussed the alleged in-service personal assault with psychiatric treatment providers and attended a men's sexual trauma psychoeducational group.  Because there is at least an indication that a current psychiatric disorder may be related to the Veteran's active duty, and there is no competent medical evidence of record addressing the etiology of the Veteran's psychiatric disorders, the Board finds that a remand is necessary in order to provide the Veteran with a VA psychiatric examination.  See McLendon, 20 Vet. App. at 83.

Additionally, as the record shows continued treatment at the VA Medical Center in St. Cloud, Minnesota, on remand, the RO must also obtain the Veteran's updated VA treatment records.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the Veteran's records of treatment from Willmar Regional Treatment Center, St. Cloud Hospital, Rice County District One Hospital, and the correctional facility and private treatment provider where he underwent surgery and/or received treatment for a knee disorder.  Specifically, the RO must ask the Veteran to submit all signed authorization and consent to release information for these facilities.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of the Veteran's response, the RO must obtain all records of treatment from the VA Medical Center in St. Cloud, Minnesota dated June 2014 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine whether a bilateral knee disorder is related to his military service.  All electronic records, including any treatment records obtained pursuant to this Remand, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed bilateral knee disorder was incurred in or due to the Veteran's active duty, to include as due to in-service parachute jump landings.  In doing so, the examiner must specifically consider and discuss the Veteran's statements regarding continued knee pain since service, as well as the May 1978 report of medical history showing that prior to discharge, the Veteran reported right knee pain and answered affirmatively when asked if he experienced "trick" or locked knees.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate examination to determine whether any currently or previously diagnosed psychiatric disorder is related to his military service.  All electronic records, including any treatment records obtained pursuant to this Remand, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After reviewing the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

a.)  Provide an opinion as to whether the record contains any "markers" or indicators suggestive of a personal assault.  In doing so, the examiner must specifically consider and discuss the Veteran's three periods of AWOL and possession of marijuana during service, as well as post-service substance abuse, incarceration, homelessness, and mental health treatment;

b.)  Provide an opinion as to whether any currently or previously diagnosed psychiatric disorder was incurred in or due to the Veteran's active duty, to include the alleged in-service personal assault; 

c.)  Provide an opinion as to whether any currently or previously diagnosed psychiatric disorder was superimposed on a personality disorder during or as the result of the Veteran's active duty, to include the alleged in-service personal assault.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a bilateral knee disorder and a psychiatric disorder must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


